DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
Regarding the arguments of claims 1, 11 and 17, the examiner respectfully disagrees.
Regarding the argument of claim 1, Ahmed teaches a wakeup system for plurality of vehicles. Ahmed in Para. 0035: “For example, an embodiment of the present disclosure may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices. In addition, those skilled in the art will appreciate that embodiments of the present disclosure may be practiced in conjunction with any number of systems, and that the systems described herein is merely exemplary embodiments of the present disclosure”. Ahmed in Fig. 1 and Para. 0038: “The vehicles 100 as depicted comprise conventional passenger vehicles for use on public highways”. "An operator interface in an operator compartment of the work machine" and "operator interface" are a common feature of vehicles.
Regarding the argument of claim 11, same reason applies to "operator interface" as mentioned above.
For the argument of “powering up the operator interface” see Ahmed in Para. 0047: “When a relevant packet is received, the chipset switches to normal operational mode and wakes up the entire system”. The entire system of a vehicle includes operation interface such as dashboard or communication system. Ahmed in Para. 0045 teaches: “To facilitate the updating process, the vehicles 
Regarding the argument of claim 17, same reason applies to "operator interface" as mentioned above.
For the argument of “shutdown logic configured to power off the operator interface after the control data is received”. Urawaki in Para. 0037 teaches rebooting the system. Also Mercado in Col. 8, lines 64-67 teaches a remote shutdown of a vehicle with disabling signal. A skill in the art would combine such features to facilitate a shutdown operation after receiving the control signal.
The previous rejections still apply to the rest of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 11, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 20180349157, hereinafter Ahmed; already of record) in view of Urawaki et al. (US 20210089294, hereinafter Urawaki; already of record).
Regarding claim 1, Ahmed teaches a local operator-controlled work machine, comprising: 
a controllable subsystem; 
an operator interface in an operator compartment of the work machine; 
a data store (See at least Ahmed: Fig. 1; Abstract; Para. 0035, 0037);
wakeup logic that generates a wakeup signal, based on an update call received from a remote machine configuration system that is located remotely from the work machine (See at least Ahmed: Fig. 1; Para. 0005; Para. 0041);
a configurable control system that receives the wakeup signal and powers up the operator interface on the work machine to allow remote access to the configurable control system (See at least Ahmed: Para. 0041, 0045);
operator interface control logic configured to receive new control data from the remote machine configuration system and control the operator interface to store the new control data in the data store (See at least Ahmed: Para. 0040, 0045, 0054); and…
Yet, Ahmed does not explicitly teach:

However, in the same field of endeavor, Urawaki teaches:
a control signal generator that accesses the data store, when an operator powers up the local operator-controlled work machine and generates control signals to control the controllable subsystem based on the new control data (See at least Urawaki: Para. 0037).
It would have been obvious to one of ordinary skill in the art to include in a local operator-controlled work machine of Ahmed with generating control signals to control the controllable subsystem based on the new control data as taught by Urawaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying new control data to system.

Regarding claim 3, Ahmed in combination with Urawaki teaches the local operator-controlled work machine of claim 1. Ahmed further teaches:
further comprising: a shutdown trigger detector configured detect a shutdown trigger and shutdown the work machine based on the shutdown trigger (See at least Ahmed: Para. 0041).

Regarding claim 6, Ahmed in combination with Urawaki teaches the local operator-controlled work machine of claim 1. Ahmed further teaches:
wherein the configurable control system comprises: a remote access system configured to facilitate remote access to the operator interface control logic using cellular communication (See at least Ahmed: Para. 0014).

Regarding claim 8, Ahmed in combination with Urawaki teaches the local operator-controlled work machine of claim 1. Ahmed further teaches:
wherein the configurable control system comprises a remote access system configured to facilitate remote access to the operator interface using Wi-Fi communication (See at least Ahmed: Para. 0014).

Regarding claim 11, Ahmed teaches a method of controlling a local operator-controlled work machine, comprising: 
wherein an operator interface in an operator compartment of the local operator-controlled work machine is powered down, receiving, at a communication system, an update call from a remote machine configuration system, located remotely from the local operator-controlled work machine (See at least Ahmed: Fig. 1; Para. 0005; Para. 0041);
powering up the operator interface; facilitating remote access to the operator interface by the remote machine configuration system (See at least Ahmed: Para. 0041, 0045);
receiving control data from the remote machine configuration system through the operator interface (See at least Ahmed: Para. 0040, 0045, 0054); and…
Yet, Ahmed does not explicitly teach:
when the operator interface is next powered up by an operator, controlling a controllable subsystem of the local operator-controlled work machine based on the control data.
However, in the same field of endeavor, Urawaki teaches:
when the operator interface is next powered up by an operator, controlling a controllable subsystem of the local operator-controlled work machine based on the control data (See at least Urawaki: Para. 0037).


Regarding claim 13, Ahmed teaches the method of claim 11. Ahmed further teaches:
wherein receiving control data comprises receiving machine settings and/or configuration data from the remote machine configuration system (See at least Ahmed: Para. 0039) and… 
Yet, Ahmed does not explicitly teach:
wherein controlling comprises: controlling the controllable subsystem based on the settings and/or configuration data.
However, in the same field of endeavor, Urawaki teaches:
wherein controlling comprises: controlling the controllable subsystem based on the settings and/or configuration data (See at least Urawaki: Para. 0037).
It would have been obvious to one of ordinary skill in the art to include in the method of controlling a local operator-controlled work machine of Ahmed with controlling the controllable subsystem based on the settings and/or configuration data as taught by Urawaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying control data to system.

claim 17, Ahmed teaches a local operator-controlled work machine control system, comprising: 
a communication system configured to receive an update call from a remote machine configuration system when an operator interface on the local operator-controlled machine is powered down (See at least Ahmed: Fig. 1; Para. 0005; Para. 0041);
a configurable control system configured to power up an operator interface on the local operator-controlled work machine based on the update call (See at least Ahmed: Para. 0041, 0045);
operator interface control logic configured to control the operator interface to receive control data from the remote machine configuration system (See at least Ahmed: Para. 0040, 0045); and…
Yet, Ahmed does not explicitly teach:
shutdown logic configured to power off the operator interface after the control data is received.
However, in the same field of endeavor, Urawaki teaches:
shutdown logic configured to power off the operator interface after the control data is received (See at least Urawaki: Para. 0037).
It would have been obvious to one of ordinary skill in the art to include in a local operator-controlled work machine control system of Ahmed with power off the operator interface after the control data is received as taught by Urawaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying new control data to system.

Regarding claim 19, Ahmed in combination with Urawaki teaches the local operator-controlled work machine control system of claim 17. Ahmed further teaches:
(See at least Ahmed: Para. 0040, 0045, 0054).

Claims 2, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Urawaki as applied to claims 1, 11 and 17 above, and further in view of Sherlock (US 9809956, hereinafter Sherlock; already of record).
Regarding claim 2, Ahmed in combination with Urawaki teaches the local operator-controlled work machine of claim 1. 
Yet, Ahmed in combination with Urawaki does not explicitly teach:
wherein the controllable subsystem comprises a grade control system and wherein the control data comprises a job file used to control the grade control system.
However, in the same field of endeavor, Sherlock teaches:
wherein the controllable subsystem comprises a grade control system and wherein the control data comprises a job file used to control the grade control system (See at least Sherlock: Fig. 1; Col. 1, lines 62-64).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed with grade control system and wherein the control data comprises a job file used to control the grade control system as taught by Sherlock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will carry out operation of grading machines.

Regarding claim 10, Ahmed in combination with Urawaki teaches the local operator-controlled work machine of claim 1. 

wherein the control data comprises operating mode control data and wherein the control signal generator is configured to control the controllable subsystem based on the operating mode control data.
However, in the same field of endeavor, Sherlock teaches:
wherein the control data comprises operating mode control data and wherein the control signal generator is configured to control the controllable subsystem based on the operating mode control data (See at least Sherlock: Fig. 1 and 7; Col. 1, lines 62-64).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed with controlling the controllable subsystem based on the operating mode control data as taught by Sherlock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying control mode to system.

Regarding claim 12, Ahmed in combination with Urawaki teaches the method of claim 11. 
Although Ahmed in combination with Urawaki teaches receiving a plan from the remote machine configuration system, Ahmed in combination with Urawaki does not explicitly teach:
wherein the controllable subsystem comprises a grade control system and wherein receiving control data comprises: receiving a job plan from the remote machine configuration system and wherein controlling comprises controlling the grade control system based on the job plan.
However, in the same field of endeavor, Sherlock teaches:
 (See at least Sherlock: Fig. 1 and 7; Col. 1, lines 62-64).
It would have been obvious to one of ordinary skill in the art to include in the method of controlling a local operator-controlled work machine of Ahmed in combination with Urawaki with controlling the grade control system based on the job plan as taught by Sherlock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will applying control plan to grading system.

Regarding claim 18, Ahmed in combination with Urawaki teaches the local operator-controlled work machine control system of claim 17. 
Although Ahmed in combination with Urawaki teaches receiving update as a new job file, Ahmed in combination with Urawaki does not explicitly teach:
wherein operator interface control logic is configured to control the operator interface to receive a new job file that is used to control a grade control system.
However, in the same field of endeavor, Sherlock teaches:
wherein operator interface control logic is configured to control the operator interface to receive a new job file that is used to control a grade control system (See at least Sherlock: Fig. 1 and 7; Col. 1, lines 62-64).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine control system of Ahmed in combination with Urawaki with controlling the operator interface to receive a new job file that is used to control a grade control system as taught by .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Urawaki as applied to claims 1 and 3 above, and further in view of Pandya et al. (US 20140274226, hereinafter Pandya; already of record).
Regarding claim 4, Ahmed in combination with Urawaki teaches the local operator-controlled work machine of claim 3. 
Yet, Ahmed in combination with Urawaki does not explicitly teach:
wherein the shutdown trigger detector is configured to detect, as the shutdown trigger, is a time period of non-use of the operator interface.
However, in the same field of endeavor, Sherlock teaches:
wherein the shutdown trigger detector is configured to detect, as the shutdown trigger, is a time period of non-use of the operator interface (See at least Pandya: Fig. 3A and 3B; Para. 0047-0050).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the local operator-controlled work machine of Ahmed in combination with Urawaki, to incorporate a time period of non-use of the operator interface, as taught by Pandya, for the benefit of saving energy (see at least Pandya: Para. 0001).

Claims 5, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Urawaki as applied to claims 3, 13 and 17 above, and further in view of Mercado (US 6956467, hereinafter Mercado; already of record).
Regarding claim 5, Ahmed in combination with Urawaki teaches the local operator-controlled work machine of claim 3. 
Yet, Ahmed in combination with Urawaki does not explicitly teach:
wherein the shutdown trigger detector is configured to detect, as the shutdown trigger, a shutdown control signal received from the remote machine configuration system.
However, in the same field of endeavor, Mercado teaches:
wherein the shutdown trigger detector is configured to detect, as the shutdown trigger, a shutdown control signal received from the remote machine configuration system (See at least Mercado: Col. 8, lines 64-67).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Urawaki with a shutdown control signal received from the remote machine configuration system as taught by Mercado since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will shut down machine remotely.

Regarding claim 14, Ahmed in combination with Urawaki teaches the method of claim 13. 
Yet, Ahmed in combination with Urawaki does not explicitly teach:
after receiving control data, detecting a shutdown signal to shutdown the work machine; and shutting down the work machine.

after receiving control data, detecting a shutdown signal to shutdown the work machine; and shutting down the work machine (See at least Mercado: Col. 8, lines 64-67).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Urawaki with shutting down the work machine as taught by Mercado since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will shut down machine remotely.

Regarding claim 16, Ahmed in combination with Urawaki and Mercado teaches the method of claim 14. 
Yet, Ahmed in combination with Urawaki does not explicitly teach:
wherein detecting the shutdown signal comprises: detecting a shutdown control signal from the remote machine configuration system, after receiving the control data.
However, in the same field of endeavor, Mercado teaches:
wherein detecting the shutdown signal comprises: detecting a shutdown control signal from the remote machine configuration system, after receiving the control data (See at least Mercado: Fig. 1 and 2; Col. 8, lines 64-67).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Urawaki with detecting a shutdown control signal from the remote machine as taught by Mercado since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 

Regarding claim 20, Ahmed in combination with Urawaki teaches the local operator-controlled work machine control system of claim 17. 
Yet, Ahmed in combination with Urawaki does not explicitly teach:
wherein the shutdown logic is configured to detect a shutdown control signal received from the remote machine configuration system and to shutdown the operator interface based on the shutdown control signal.
However, in the same field of endeavor, Mercado teaches:
wherein the shutdown logic is configured to detect a shutdown control signal received from the remote machine configuration system and to shutdown the operator interface based on the shutdown control signal (See at least Mercado: Fig. 1 and 2; Col. 8, lines 64-67).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine control system of Ahmed in combination with Urawaki with shutting down the operator interface based on the shutdown control signal as taught by Mercado since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will shut down machine remotely.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Urawaki as applied to claim 1 above, and further in view of Namineni et al. (US 20180334138, hereinafter Namineni; already of record).
claim 7, Ahmed in combination with Urawaki teaches the local operator-controlled work machine of claim 1. 
Yet, Ahmed in combination with Urawaki does not explicitly teach:
wherein the configurable control system comprises a remote access system configured to facilitate remote access to the operator interface using satellite communication.
However, in the same field of endeavor, Namineni teaches:
wherein the configurable control system comprises a remote access system configured to facilitate remote access to the operator interface using satellite communication (See at least Namineni: Para. 0028).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Urawaki with using satellite communication as taught by Namineni since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will establish wireless connection.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Urawaki as applied to claim 1 above, and further in view of Bauman et al. (US 20060211400, hereinafter Bauman; already of record).
Regarding claim 7, Ahmed in combination with Urawaki teaches the local operator-controlled work machine of claim 1. 
Yet, Ahmed in combination with Urawaki does not explicitly teach:
wherein the configurable control system comprises a remote access system configured to facilitate remote access to the operator interface using Bluetooth communication.

wherein the configurable control system comprises a remote access system configured to facilitate remote access to the operator interface using Bluetooth communication (See at least Bauman: Para. 0018, 0019).
It would have been obvious to one of ordinary skill in the art to include in the local operator-controlled work machine of Ahmed in combination with Urawaki with using Bluetooth communication as taught by Bauman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will establish wireless connection.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Urawaki and Mercado as applied to claim 14 above, and further in view of Pandya et al. (US 20140274226, hereinafter Pandya; already of record).
Regarding claim 15, Ahmed in combination with Urawaki and Mercado teaches the method of claim 14. 
Yet, Ahmed in combination with Urawaki and Mercado does not explicitly teach:
wherein detecting the shutdown signal comprises: detecting a time lapse, after receiving the control data, during which the operator interface is unused.
However, in the same field of endeavor, Pandya teaches:
wherein detecting the shutdown signal comprises: detecting a time lapse, after receiving the control data, during which the operator interface is unused (See at least Pandya: Fig. 3A and 3B; Para. 0047-0050).
(see at least Pandya: Para. 0001).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663